Case 3:19-cv-02270-BAS-LL Document 23 Filed 07/22/20 PageID.101 Page 1 of 4



 1 Joshua B. Swigart (SBN 225557)
 2 Josh@SwigartLawGroup.com
   SWIGART LAW GROUP, APC
 3 2221 Camino del Rio S, Ste 308
 4 San Diego, CA 92108
   P: 866-219-3343
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11 PHILLIP BLOWER,                              Case No. 3:19-cv-02270-BAS-LL
12                   Plaintiff,                 JOINT MOTION TO STAY
                                                PROCEEDINGS
13   v.
14 PORTFOLIO RECOVERY
   ASSOCIATES, LLC,
15
16                   Defendant.
17
           The parties jointly move this court to stay proceedings in this case. On July 6,
18
19   2020 the Supreme Court rendered its decision in Barr v. American Association of
20   Political Consultants (“AAPC”), No. 19-631, 2020 WL 3633780 (July 6, 2020). On
21
     July 9, 2020, the Supreme Court granted Facebook, Inc.’s petition for a writ of
22
23   certiorari in Facebook, Inc. v. Duguid, No. 19-511, see No. 19-511, 2020 WL
24
     3865252 (U.S. July 9, 2020), specifically as to the question “[w]hether the definition
25
     of ATDS in the TCPA encompasses any device that can ‘store’ and ‘automatically
26
27   dial’ telephone numbers, even if the device does not ‘us[e] a random or sequential
28
                                              -1-        JOINT MOTION TO STAY PROCEEDINGS
Case 3:19-cv-02270-BAS-LL Document 23 Filed 07/22/20 PageID.102 Page 2 of 4



 1   number generator.’” Petition for Writ of Certiorari at ii, Facebook, Inc., No. 19-511
 2
     (U.S. Oct. 17, 2019). This is a question critical to Plaintiff’s Telephone Consumer
 3
 4   Protection Act, 47 U.S.C. § 227 (“TCPA”) claim and Portfolio Recovery Associates,

 5   LLC’s (“PRA”) defense of the same.
 6
           Additionally, Plaintiff’s counsel and PRA have agreed to participate in
 7
 8   mediation of a number of related cases, which include approximately fifty-four (54)

 9   related pending matters (including the case at hand), all of which involve similar
10
     allegations that PRA used an automatic telephone dialing system (“ATDS”) to place
11
12   telephone calls to a cellular telephone without prior express consent. These cases are

13   currently pending in Judicial Arbitration Mediation Services (“JAMS”), American
14
     Arbitration Association (“AAA”), and the United States District Court for the
15
16   Southern District of California.
17   ///
18
     ///
19
20   ///
21   ///
22
     ///
23
24   ///
25   ///
26
     ///
27
28   ///
                                              -2-        JOINT MOTION TO STAY PROCEEDINGS
Case 3:19-cv-02270-BAS-LL Document 23 Filed 07/22/20 PageID.103 Page 3 of 4



 1         WHEREFORE, the Parties respectfully request the Court stay proceedings in
 2
     this case pending the Supreme Court’s final disposition in Facebook, Inc. v. Duguid,
 3
 4   No. 19-511.

 5
 6   Date: July 22, 2020                   SWIGART LAW GROUP
 7
                                           By: s/Joshua Swigart
 8                                         Joshua B. Swigart, Esq.
 9                                         Josh@SwigartLawGroup.com

10                                         Attorneys for Plaintiff
11
12   Date: July 22, 2020                   TROUTMAN PEPPER HAMILTON
13                                         SANDERS LLP

14                                         By: s/Jessica Lohr
15                                         Jessica Lohr, Esq.
                                           Jessica.lorh@Troutman.com
16
17                                         Attorney for Respondent Portfolio Recovery
                                           Associates, LLC
18
19
20
21
22
23
24
25
26
27
28
                                             -3-       JOINT MOTION TO STAY PROCEEDINGS
Case 3:19-cv-02270-BAS-LL Document 23 Filed 07/22/20 PageID.104 Page 4 of 4



 1                      CERTIFICATION OF APPROVAL OF CONTENT
 2
                 I, Joshua B. Swigart, counsel for Plaintiff, in the above-entitled matter,
 3
     hereby certify that the required parties have approved and accepted the content of
 4
     the Stipulation and Proposed Order to Stay, and that I have obtained authorization
 5
     from Jessica Lohr, counsel for Portfolio Recovery Associates, LLC for use of her
 6
     electronic signature on the Stipulation.
 7
 8
 9   Date: July 22, 2020                          By: s/ Joshua B. Swigart
10                                                Joshua B. Swigart, Esq.
                                                  Josh@SwigartLawGroup.com
11
12                                                Attorney for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -4-        JOINT MOTION TO STAY PROCEEDINGS

     108981033
